Title: From George Washington to Gustavus Scott, 5 October 1796
From: Washington, George
To: Scott, Gustavus,White, Alexander


                        
                            Gentlemen,
                            Mount Vernon 5th Octr 1796
                        
                        The bad weather (rather rain) on Monday, prevented my sending to the Post
                            Office as usual, that afternoon, of course it retarded your receipt of the enclosed request
                            of the Trustees.
                        I will give the several matters contained in your letters of the first instant
                            due consideration, and inform you of the result as I pass through the City, on my return to
                            Philadelphia, wch I expect will be on, or about the 25th—If this delay will involve
                            inconveniences, let me be informed thereof, and I will endeavour to give it to you sooner. I
                            am—Gentlemen, with great esteem Your Obedient Servt
                        
                            Go: Washington
                            
                        
                    